Title: [Fryday September 13. 1776.]
From: Adams, John
To: 


       I return to the Journal of Congress.
       Fryday September 13. 1776.
      Two Letters of the 7th. and 11. from General Washington, one of the Eighth from General Green, and a resolution of the Committee of Safety of Pennsilvania of the 13th were read, and referred to the Board of War.
      Two Letters of the 8th, from General Schuyler, with sundry Papers enclosed; one of the 7th. from Walter Livingston, and one of the 12th. from Brigadier General Armstrong were read—referred to the Board of War.
      A Committee of the whole to take into Consideration, a report of the Board of War. Mr. Nelson reported no resolution.
     